I concur with the majority opinion in this case that the trial court was in error in granting the motion for a new trial and that the opinion in the Myers case, supra, neither requires nor justifies such a result.
I am also in accord with the majority opinion that the incidents involved in the instant case are trivial and insignificant.
I go one step farther. It is my opinion that the evidence supporting the granting of the motion for a new trial in this case is so trivial and so insignificant that it does not show or tend to show any prejudice on the part of any juror who sat in this case that would disqualify him to serve as juror. The trial court therefore, in my opinion, was guilty of a gross abuse of discretion in granting the motion for new trial which brings the case within the exception in the syllabus of Hoffman, v.Knollman, 135 Ohio St. 170, 20 N.E.2d 221.
It is my conclusion therefore that final judgment should be entered by this court for the plaintiff for $500, which is the amount of the verdict in the trial court.